Citation Nr: 1647074	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-18 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is etiologically related to his active service. 

2. The Veteran's tinnitus is etiologically related to his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54


Factual Background and Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus, which he contends originated in service. 

The Board initially notes that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus in a March 2011 VA examination.  Additionally, the Veteran's form DD-214, from his service in 1962, indicates that his military occupational specialty (MOS) was as an artillery gunner.  The Army has conceded that such an MOS has a high probability of noise exposure, and as such, the RO conceded the Veteran's exposure to hazardous noise in service in a February 2011 VA examination request.  Therefore, the central issue is whether a link can be established between the Veteran's current disabilities and his in-service acoustic trauma. 

On the VA examination from March 2011, the audiologist acknowledged the noise exposure.  The Veteran stated he was not afforded hearing protection while on active duty.  The audiologist also noted a tympanic membrane perforation in service, reflected in service treatment records (STRs) of December 1964.  Following service, the Veteran worked as a fork lift operator for 25 years at Ford Motor Corporation.  No other occupational or recreational noise exposure was noted.  Audiological testing revealed defective hearing in both ears.  The audiologist concluded that the Veteran's bilateral hearing loss and tinnitus were "not caused by or related to in-service noise exposure" because his STRs revealed normal hearing at separation.  As for the Veteran's tinnitus, the audiologist reasoned that it was not related to his service because tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident, and the Veteran reported tinnitus after service.  The audiologist also noted the Veteran's hearing was normal at separation.  However, she concluded the tinnitus is as likely as not a symptom associated with the hearing loss.  

Notwithstanding the VA examiner's negative medical opinion, in July 2016 the Veteran obtained a medical opinion from his private Board certified audiologist, who was familiar with the Veteran's medical history.  The private audiologist noted the Veteran's MOS as well as an audiogram that is compatible with hearing loss due to noise exposure.  The physician concluded the bilateral hearing loss was "[m]ost likely caused by or a result of (51% probability) the veteran's military service."  Similarly, in August 2016, a private physician's assistant familiar with the Veteran's medical history rendered a favorable medical opinion regarding his tinnitus.  The physician's assistant noted the Veteran's history of "significant artillery noise during military service," and that tinnitus is consistent with loud noise exposure. 

The Board notes the VA examiner failed to consider the Veteran's statements regarding his duties as gunner in the Army, and the exposure to loud noises as a result in the rationale for her opinion regarding bilateral hearing loss.  The examiner merely pointed to a normal hearing test at separation.  Similarly, regarding tinnitus, the examiner failed to consider the Veteran's reports of ringing in his ears.  Furthermore, the Veteran submitted favorable medical opinions for both claims, which the Board finds credible.  The favorable medical opinions are at least in equipoise with the VA examiner's negative medical opinion.  Therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and determined service connection for a bilateral hearing loss disability and tinnitus is warranted. 







ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


